 In the Matter of DAIN MANUFACTURING COMPANYandLODGE No. 1465,INTERNATIONAL ASSOCIATION OF MACHINISTS-A. F. OF L.Case No. R-°.125.Decided February 11, 1941Jurisdiction:agricultural machinery and equipment manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition ; contracts with individual employees, no bar to ;current pay roll directed to be used although parties agreed to an earlier pay-roll; elections necessary.Unit Appropriate for Collective Bargaining:single or separate units compris-ing: (1) all tool and die makers, machinists, specialists, helpers, apprentices,and tool-crib attendants; and (2) production and maintenance employeesexcluding office, clerical, and supervisory employees, ,foremen, assistant fore-men,--and watchmen; determination of, dependent upon' elections.Mr. H. W. Pike,of Moline, Ill., for the Company.Mr. P. L. SiemillerandMr. Paul R. Hutchings,ofWashington,D. C., for the I. A. M.Meyers cfi Meyers, by Mr. Ben Meyers,of Chicago, Ill., for theF. E. W. O. C.Mr. Wilbur Dull,of Ottumwa, Iowa, for the Independent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 15 and 26, 1940, respectively, Lodge No. 1465, InternationalAssociation of Machinists, A. F. of L., herein called the I. A. M., filedwith the Regional Director for the Eighteenth Region (Minneapolis,Minnesota) a petition and an amended petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Dain Manufacturing Company, Ottumwa, Iowa, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On October 17, 1940,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, as29 N. L. R: B., No. 93.526 DA.INMANUFACTURING - COMPANY'527emended, ordered an investigation and authorized the Regional Direc-tor to conduct it and to provide for an appropriate hearing upon duenotice.On October 22,1940, the Regional Director issued a notice of hearing,copies ofwhich were duly served upon the Company, the I. A. M.,Local 117, Farm Equipment Workers Organizing Committee, hereincalled the F. E. W. O. C., and Independent Farm Implement Workers,herein called the Independent, labor organizations claiming to rep-resent employees directly affected by the investigation.On October25, 1940, the F. E. W. O. C. filed a motion to intervene in these pro-ceedingswith the Regional Director.'On October 29, 1940, theRegional Director issued an order' permitting intervention.Pursu-ant to notice; a hearing was held on October 31, 1940, at Ottumwa,Iowa, before Lee Loevinger, the Trial Examiner duly designated bythe Board.The Company, the I. A. M., the F. E. W. O. C., and theIndependent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issueswas affordedall parties.At the commencement of the hearing, counsel for the In-dependent moved to dismiss the petition, as amended., The Trial Ex-aminer reserved ruling thereon.The motion is hereby denied.During the course of the hearing the Trial Examiner made 'severalrulings- on, motions and on objections to' the admission- of evidence.Tlieq Board has reviewed the .rulings of ,the' Trial Examiner 'and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed with the exception noted in Section III-below.Pursuant to notice duly served upon all the parties, a hearing washeld for the purpose of oral argument before the Board on November.19, 1940, in Washington, D. C.The I. A. M: and the F. E. W. O. C.were represented by counsel and participated in the argument.Upon the entire record in the case, the Board makes the 'following :FINDINGS OF FACTI. - THE BUSINESS OF THE COMPANYDam Manufacturing Company,is an Iowa corporation with its prin-cipal place of business at Ottumwa, Iowa, where it is engaged in thedesign,manufacture; sale," and" distribution of sweep 'rakes, shocksweeps, hay loaders,, hay stackers, hay presses, kafir headers, pumpjacks, and concrete mixers.During the fiscal year ending October 31,1939, the Company purchased raw materials from sources outside the1On October 21, 1940, theF. E W 0 C.filed a petition asking for a unit of all em-ployees ofthe Company.The Regional Directornotified it that all theissues would bedisposed of in this proceeding, whereuponthe F. E W O. C withdrewits petition. ' 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDState of Iowa valued at approximately $500,000.During the sameperiod it sold finished products valued at approximately $1,400,000, ofwhich approximately $1,200,000 worth were shipped to points outsidethe State of Iowa.The Company admits that it is engaged in inter-state commerce within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDLodge No. 1465, International Association of Machinists,is a labororganization affiliated with the American Federation of Labor. Itadmits to membership all tool and die makers, machinists,specialists,helpers,apprentices,and tool-crib attendantsof the Company.Local 117,Farm Equipment Workers Organizing Committee, is alabor organization affiliatedwiththe Congress of Industrial Organiza-tions.It admits to membership production and maintenance employ-ees of the Company.Independent Farm Implement Workers is an unaffiliated labor or-ganization admitting to membership the same classes of employees ofthe Company as F. E.W. O. C.III.THE QUESTION CONCERNING REPRESENTATIONOn April 1, 1940, the I. A. M., claiming to represent a majority ofthe employees in an alleged appropriate unit, requested the Companyto sign a contract with it.The Company replied that it was operatingunder individual contracts with its employees and would thereforenot recognize the I. A. M.It is apparent that the individual contracts mentioned above do notconstitute a bar to a present determination of representatives.Thefact that an employee signs an individual contract of employmentcannot be held to reflect the desires of such employee regarding rep-resentation and does not constitute any bar to collective bargaining onhis behalf.2A statement of the Regional Director introduced into evidence showsthat the I. A. M. represents a substantial number of employees in theunit that it alleges is appropriate.3The F. E. W. O. C. proffered 752SeeMatter of'Norman H. Stone, Marvin H. Stone, andJerome H.Stone, Jr., doingbusinessasJ.H. Stoneand SonsandInternationalPrintingPressmen and Assistants'Union, Box and CottonLocal ##415,22 N. L. R. B. 850;Matter,of J. I.Case CompanyandPattern Makers Leagueof North Americaand Pattern Makers Association of QuadCities and Vicinity,affiliatedwith the American Federation of Labor,24 N. L. It. B. 606.3The RegionalDirector's statementshows that15men whose names appear on the.'Company's pay rollof May 3, 1940, havesigned authorization cards in the I. A. M.Fiveemployees whose names appear onthe May 3, 1940, pay roll havesigned authorizationcards in the Independent.It also appears from the evidence that six employeesin the uniturged by theI.A.M. have signed application cards in theF.E.W. 0. C. There areapproximately35 employeesin the Unitalleged bythe I. A. M. to be appropriate. -DAINMANUFACTURING -COMPANY529applications-allegedly signed by employees in the-unit urged by it.The Trial Examiner refused this offer.We find that the Trial Exam-iner erred in this respect and we will consider the 75 applications as,properly introduced in evidence.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find thatthe question concerning representation'which hasarisen, occurring in .connection with the operationsof the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States andtends to lead to labor disputesburdeningand obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe I.A. M. urges that a separate unit of all tool and die makers,machinists,specialists,helpers,apprentices, and tool-crib attendantsemployed by the Company is appropriate.The F. E. W. O. C. con-tends, that all 'production and maintenance employees of the Company,excluding office, clerical,and supervisory employees, foremen,assistantforemen, and watchmen, constitute a unit appropriate for the pur-poses of collective bargaining.The Independent asserts that all pro-duction and maintenance employees of the Company,includingwatchmen, foremen,and assistant foremen, but excluding clerical andsupervisory employees of higher rank-than foremen,constitute anappropriate unit for collective bargaining purposes.The Companytook no position with respect to the unit.Machinists.In March 1939, the I. A. M. commenced organizationalactivities among all the employees of the Company. It was unsuc-cessful in its attempts to organize all the employees,and succeededonly in organizing employees in the unit which it urges at this time to.be appropriate.Many of the employees in the unit urged by theI.A. M. are skilled employees requiring a 4-year apprenticeship, arepaid on a straight hourly basis in contrast to a combination hourlyand piece-rate basis on which other employees in the plant are paid,,and work in departments of the plant separated from the other em-ployees.Many of the employees in the unit urged,by the I. A. M. areobliged to purchase their own precision instruments.On_.the otherhand, evidence was introduced to show the highly integrated characterof the plant and the appropriateness of an industrial unit including theemployees claimed by the I. A. M.There has been no history of bar- 530DECISIONSOF NATIONALLABOR RELATIONS BOARDgaining either by the craft or industrial unions.These employeescould thus function-either as a separate unit or as ,part of a singleindustrial unit.There are approximately 35 employees in the unit urged by theI.A. M., approximately 15 of whom have signed authorization cardsfor the I. A. M.The F. E. W. O. C. presented six and the Independentfive authorization cards signed by employees in this unit.An electionwill be held among all tool and die makers, machinists, specialists,helpers,, apprentices, and tool-crib-, attendants,, of- the Company, todetermine whether they wish to be represented by the I. A. M., by theF. E. W. O. C., by the Independent, or by none of these organizations.On the results of this election will depend the appropriate unit. Ifthese employees select a bargaining representative other than therepresentative selected by the employees in the plant-wide industrialunit, they will constitute a separate and distinct, appropriate unit. Ifthey choose the same representative as the employees in the plant-wideindustrial unit they will be merged into a single unit with suchemployees.Watchmen.As stated above, the F. E. W. O. C. desires,the exclusionof these workers from the industrial unit, and the Independent theirinclusion.In accordance with our usual practice in such circum-stances, we shall exclude the watchmen from the industrial unit.4Foremen, and assistant foremen.The Independent; desires the :in=elusion of these workers and the F. E. W. O. C. their exclusion.Withrespect to these employees, the record discloses little more than thepreference of each of the rival unions.We have normally excludedforemen and assistant foremen from a unit composed of productionand maintenance employees where one union desires their exclusion.We shall, accordingly, exclude the foremen and assistant -foremen fromthe industrial unit.We find that all the production and maintenance employees of theCompany, excluding office, clerical, and supervisory employees, fore-men, assistant foremen, and watchmen, may properly constitute a unitappropriate for the purposes of collective bargaining which wouldinsure to the employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise efFec-,tuate the policies of the Act.As indicated above, tool and die makers,machinists, specialists, helpers, ;apprentices, and[ 'tool-crib attendantsmay or may not be included within such unit, depending on the resultsof an election we shall order.We shall, therefore, make no final de-termination of .the appropriate unit or units pending the election to4Matter of Armour & CompanyandAmalgamated. Meat Cutters and Butcher Workmenof North America, Local 235,10 N. L R B 912. DAIN MANUFACTURING COMPANY531be conducted among the tool and die makers, machinists, specialists,helpers, apprentices, and tool-crib attendants.-VI. THE DETERMINATION OF REPRESENTATIVESWe have heretofore decided that 'a separate election will be heldto determine -the collective bargaining representative for the tool and'diemakers, machinists, specialists, helpers, apprentices, and tool-cribattendants:We find that the question- concerning representation ofthe employees in the industrial unit can best be resolved by means of anelection by secret ballot.The parties agreed that in the event the Board directed an election,eligibility to vote should be determined'by the Company's pay roll ofOctober 26, 1940.However, no reason appears why the pay roll- im-mediately preceding the date of the Direction of Elections hereinshould not be used for this purpose.We find that the employees eligi-ble to'vote in the elections shall be those employees who are employedduring the pay-roll period immediately preceding the date of thisDirection of Elections, including employees who did not work duringsuch pay-roll period because they were ill or on vacation and employeeswho were then or have since then been temporarily laid off, but exclud-ing those who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the represen-tation of employees of Dain Manufacturing Company, Ottumwa, Iowa,within the meaning of Section 9 '(c) and Section 2 (6) and (7-) of theNational Labor Relations Act.'DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of'the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Dain Manufacturing Company, Ottumwa, Iowa, elections bysecret ballot shall be conducted as soon as possible, but not later 'thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighteenth Region,413602-42-vol 2935 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDacting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations :1.Among all tool and die makers, machinists, specialists, helpers,apprentices, and tool-crib attendants of the Company who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during suchpay-roll period because they were ill or on vacation and employeeswho were then or have since been temporarily laid off, but excludingemployees who have since quit or been discharged for cause, to determine whether they desire to be represented by Lodge No. 1465, Inter-national Association of Machinists, affiliated with the American Fed-.eration of Labor, by Local 117, Farm Equipment Workers OrganizingCommittee, affiliated With the Congress of Industrial Organizations,or by Independent Farm Implement Workers, for the purposes ofcollective bargaining, or by none of said organizations; and2.Among all production and maintenance employees of the Com-pany who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,but excluding office, clerical, and supervisory employees, foremen, as-sistant foremen, watchmen, and employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Local 117, Farm Equipment Workers Organizing Commit-tee, affiliated with the Congress of Industrial Organizations, or byIndependent Farm Implement Workers, for the purposes of collectivebargaining, or by neither.MR. EDWIN S. SMITH,dissenting :I see no justification for granting employees in the unit urged by theI.A. M. the privilege of splitting themselves off from the industrialunit in this case.They constitute employees in one of many depart-ments in an integrated plant.There is a complete absence of anybargaining history between the I. A. M. and the Company on behalfof these employees, and the I. A. M. originally sought to organize on -a plant-wide basis.I think the reasons expressed in my dissentingopinions in theAllis-Chalmers 41and subsequent cases are here appli-cable, and under these circumstances I consider that the unit urgedby the F. E. W. O. C. is appropriate and would so hold.5Matter of Allis-Chalmers ManufacturingCompanyandInternationalUnion— UnitedAutomobileWorkers of America,Local248,4 N. L. R B. 159, 175`